Case: 4:18-cr-00975-CDP Doc. #: 405 Filed: 03/31/21 Page: 1 of 4 PageID #: 2077




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )      Case No.: 4:18CR00975 CDP/JMB
      v.                                     )
                                             )
DUSTIN BOONE,                                )
CHRISTOPHER MYERS,                           )
RANDY HAYS, and                              )
BAILEY COLLETTA,                             )
                                             )
               Defendants.                   )


                      DEFENDANT BAILEY COLLETTA’S
                   MOTION TO CONTINUE SENTENCING DATE

      COMES NOW Defendant, Bailey Colletta, by and through her attorneys of record,

and for her Motion to Continue her Sentencing Date, states the following:

      1.       On September 6, 2019, Defendant entered a plea of guilty to a Superseding

Information [Doc. #110].

      2.       Sentencing in this matter was originally set by the Court for December 13,

2019, at 2:30 p.m. [Doc. #113].

      3.       On December 3, 2019, Defendant Colletta, with consent of the Government,

requested that her sentencing be continued, to be reset on a date subsequent to the

sentencing of Co-defendant Randy Hays and subsequent to the trial or other disposition of

the charges pending against Co-defendants Dustin Boone and Christopher Myers

[Doc. #132].
Case: 4:18-cr-00975-CDP Doc. #: 405 Filed: 03/31/21 Page: 2 of 4 PageID #: 2078




      4.       Thereafter, the Court continued Defendant Colletta’s sentencing to Friday,

April 10, 2020, at 3:30 p.m., and adjusted the deadline for filing objections to the

Presentence Report to March 27, 2020 [Doc. #133].

      5.       In the interim, the Government has added another Co-Defendant to the case,

to-wit: Steven Korte.

      6.       On December 20, 2019, the Court entered its Order setting the case against

Defendants Boone, Myers and Korte for jury trial on September 28, 2020, at 8:30 a.m.

[Doc. #155].

      7.       On March 23, 2020, Defendant Colletta, with the Government’s consent,

again requested that the Court continue her April 10, 2020, sentencing date until a date

after the September 28, 2020, scheduled trial date for Defendants Christopher Myers and

Dustin Boone (and Steven Korte), and after the October 23, 2020, sentencing date for

Co-Defendant Randy Hays [Doc. #191].

      8.       On March 24, 2020, the Court entered its Order, inter alia, that Defendant

Colletta’s sentencing date be continued from April 10, 2020, to October 22, 2020, at 3:30

p.m. [Doc. #192].

      9.       On July 20, 2020, the Court entered its Order continuing the trial date for

Defendants Dustin Boone, Christopher Myers and Steven Korte to March 15, 2021, at 8:30

a.m. [Doc. #212].

      10.      On August 21 2020, Defendant Colletta, with the Government’s consent,

again requested that the Court continue her October 22, 2020, sentencing date until a date

after March 15, 2021, scheduled trial date for Defendants Christopher Myers, Dustin


                                             2
Case: 4:18-cr-00975-CDP Doc. #: 405 Filed: 03/31/21 Page: 3 of 4 PageID #: 2079




Boone, and Steven Korte, and after sentencing date for Co-Defendant Randy Hays [Doc.

#222].

         11.   On August 21, 2020, the Court entered its Order that Defendant Colletta’s

sentencing date be continued from October 22, 2020 to April 8, 2021, at 3:00 p.m. [Doc.

#223].

         12.   The trial of Defendants Christopher Myers, Dustin Boone, and Steven Korte

commenced on March 15, 2021, and a verdict was reached on March 29, 2021 resulting,

inter alia, in a mistrial with respect to Defendants Christopher Myers and Dustin Boone.

         13.   Defendant Randy Hays requested [Doc. 385] and the Court granted a

continuance of his sentencing hearing, which has been continued until June 4, 2021. [Doc.

400]

         14.   Defendant Colletta now requests that the Court continue her sentencing date

from April 8, 2021, until a date no sooner than June 4, 2021.

         15.   Defendant Colletta represents to the Court that this request is made with the

consent of the Government.

         16.   Defendant Colletta further requests that the Court adjust and schedule new

dates for the parties to file any sentencing memoranda and responses thereto, objections to

pre-sentence report, and notification date regarding intention for testimony at sentencing,

consistent with the foregoing requests and Orders of the Court.




                                              3
Case: 4:18-cr-00975-CDP Doc. #: 405 Filed: 03/31/21 Page: 4 of 4 PageID #: 2080




                                              Respectfully submitted,

                                              KILO, FLYNN, BILLINGSLEY,
                                              TRAME & BROWN, P.C.

                                              By:    /s/ JOHN A. KILO
                                                     JOHN A. KILO, #21674MO
                                                     Attorneys for
                                                       Defendant Bailey Colletta
                                                     5840 Oakland Avenue
                                                     St. Louis, Missouri 63110
                                                     TELE: 314/647-8910
                                                     FAX:       314/647-3134
                                                     E-MAIL: jkilo@kiloflynn.com


                              CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of March, 2021, a copy of the foregoing Motion

of Defendant Bailey Colletta to Continue Sentencing Date was filed electronically with the

Clerk of the Court in the United States District Court, Eastern District of Missouri, Eastern

Division and to be served by the operation of the Court’s electronic filing system upon all

attorneys of record.



                                                 /s/JOHN A. KILO




                                             4
